Citation Nr: 0203930	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for disability due to 
alcohol and/or drug use. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty from January 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to service 
connection for an alcohol and drug condition.  

The veteran failed to report for an electronic hearing at the 
RO, see 38 C.F.R. § 20.700(e) (2001), before a member of the 
Board, scheduled in May 2001.  He has not alleged good cause.  
His request for a hearing is therefore deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2001).

This case was subject to a temporary stay imposed by the 
Board on adjudication of similar appeals until final review 
was completed by the United States Court of Appeals for the 
Federal Circuit with respect to its decision issued on 
February 2, 2001, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Federal Circuit has completed its review of 
all actions and rehearing requests filed in that case and the 
decision, discussed below, has become final.  


REMAND

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation.  38 U.S.C.A. § 105(a) (West 1991).  However, 
under a recent interpretation of the law, service connection 
for such disorders as alcoholism and substance abuse may be 
established on a secondary basis where they are proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA). See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001) now 
provides that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The statutory 
amendment applies only to claims filed after October 31, 
1990, as is the case here.  See OBRA, § 8052(b).  

However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order), the United States Court of Appeals for the Federal 
Circuit held that 

the best interpretation of the statute is that it 
precludes compensation only in two situations: 1) 
for primary alcohol abuse disabilities; and 2) for 
secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  By 
"primary," we mean an alcohol abuse disability 
arising during service from voluntary and willful 
drinking to excess.  We do not think that the 
language of § 1110 precludes compensation in the 
third situation -- i.e., Allen's alleged case -- 
where an alcohol abuse disability arises 
secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-
connected disorder.  By using the terms 
"disability resulting from" or "disability [that] 
is a result of," we think that Congress intended 
the cause of the disability to be determinative in 
assessing whether, under § 1110, a disability 
qualifies for either authorization for 
compensation under the provision or whether it 
fits within the language of express exclusion from 
compensation.  For purposes of determining whether 
a veteran is entitled to compensation, § 1110, in 
its first line, refers to "disability resulting 
from personal injury suffered or disease 
contracted in line of duty," and "aggravation of a 
preexisting injury suffered or disease contracted 
in line of duty."  The last line of § 1110 
contains an express exclusion from recovery: "no 
compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or 
abuse of alcohol or drugs."  The final six words 
were added by the 1990 amendment.  Thus, 
compensation is authorized if the disability is 
caused by an "injury suffered or disease 
contracted in line of duty."  Compensation is 
precluded if the disability is caused by "the 
veteran's own . . . abuse of alcohol or drugs." 

Corresponding regulations provide that alcohol abuse and drug 
abuse, unless they are a "secondary result" of an "organic 
disease or disability," are considered to be "willful 
misconduct."  See 38 C.F.R. §§ 3.301(c)(3), 3.310.  The 
simple drinking of alcohol is not of itself willful 
misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2) (2001).

In sum, the current interpretation of the law now provides 
that where a service-connected disability has caused chronic 
alcohol or drug use, secondary service connection, including 
disability compensation, is available under 38 C.F.R. 
§ 3.310(a) for disability due to such chronic alcohol or drug 
use.

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after November 9, 2000, the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The December 1998 RO decision was made on the basis that 
service connection cannot be granted for disability due to 
drug or alcohol abuse.  For the above reasons, that is no 
longer the case.  Accordingly, the claim must be developed in 
the usual manner, including review of the service medical 
records and personnel records pertaining to discharge, and 
any relevant VA and identified private medical records.

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The veteran has not been given notice that service connection 
for drug and/or alcohol abuse disability is available where 
secondary to another service-connected disability.  
Therefore, a remand is required  for evidentiary development, 
adjudication, and to notify the veteran of the law.  

Accordingly, this case is REMANDED for the following:

1.  The RO should readjudicate the case 
after full evidentiary development, 
including, but not limited to, obtaining 
service medical records and service 
personnel records, any VA medical 
records, and any identified non-VA 
records pertaining to the claim.  


2.  After the RO determines that all 
assistance and development required by 
the VCAA has been accomplished, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
disability due to alcohol and/or drug 
use.  


3.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative (if any) 
containing all applicable criteria 
pertinent to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  The veteran 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




